In a proceeding to invalidate petitions designating Patrick J. Moroney as a candidate in a primary election to be held on September 9, 1997, for the nomination of the Republican Party as its candidate for the public offices of Rockland County Legislator, Fifth District, and Orangetown Town Supervisor, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered August 8, 1997, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner lacks standing to challenge the subject petitions of the respondent Patrick J. Moroney (see, Election Law § 16-102 [1]; cf., Matter of Bradley v Brody, 230 AD2d 871). Mangano, P. J., Thompson, Pizzuto, Krausman and Goldstein, JJ., concur.